In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 16‐1279 
OUR COUNTRY HOME ENTERPRISES, INC., 
                                                  Petitioner‐Appellant, 
                                   v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                                 Respondent‐Appellee. 
                       ____________________ 

               Appeal from the United States Tax Court. 
         No. 7688–14 L — Lewis R. Carluzzo, Special Trial Judge. 
                       ____________________ 

      ARGUED NOVEMBER 9, 2016 — DECIDED MAY 3, 2017 
                 ____________________ 

   Before BAUER and KANNE, Circuit Judges, and FEINERMAN, 
District Judge. 
      KANNE,  Circuit  Judge.  This  case  presents  an  issue  of  first 
impression in our circuit—one that requires us to delve into 
the  abstruse  world  of  federal‐tax  procedure.  In  this  appeal, 
we  address  whether  Our  Country  Home  Enterprises,  Inc. 
                                                 
 The Honorable Gary Feinerman, of the United States District Court for 
the Northern District of Illinois, sitting by designation. 
2                                                          No. 16‐1279 

may  challenge  its  liability  for  a  tax  penalty  in  a  Collection 
Due  Process  (“CDP”)  hearing  after  having  unsuccessfully 
challenged  its  liability  for  that  penalty  in  an  administrative 
hearing  before  the  IRS  Office  of  Appeals.  The  tax  court  de‐
termined  that  the  earlier  liability  challenge  precluded  the 
later one. Our Country Home appealed. We affirm.  
                        I.    BACKGROUND 
    This appeal concerns the matters a taxpayer can raise in a 
CDP  hearing.  For  the  reader’s  benefit,  we  provide  a  brief 
overview  of  what  CDP  hearings  are,  why  they  exist,  and 
how  they  fit  within  the  enigmatic  mishmash  that  is  the  In‐
ternal Revenue Code. We then address the issues before us.  
     A. Overview of the CDP Process 
    Congress  has  given  the  Secretary  of  Treasury  the  power 
“to  determine,  assess,  and  collect  federal  taxes.”  Gyorgy  v. 
Comm’r,  779  F.3d  466,  472  (7th  Cir.  2015)  (citing  I.R.C. 
§§ 6201(a),  6301).  The  Secretary,  in  turn,  has  delegated  that 
power  to  the  Commissioner  of  Internal  Revenue,  who  has 
further delegated that power to local IRS officials. Hughes v. 
United  States,  953  F.2d  531,  536  (9th  Cir.  1992).  IRS  officials 
review  taxpayers’  tax  returns.  BASR  Pʹship  v.  United  States, 
795 F.3d 1338, 1339 (Fed. Cir. 2015). In these returns, taxpay‐
ers  must  report  the  income  they  earn  each  year.  Lain  v. 
Comm’r, 103 T.C.M. (CCH) 1546, *2 (2012).  
    If a taxpayer understates his income and additional tax is 
due, the IRS may propose a deficiency. Michael I. Saltzman 
& Leslie Book, IRS Prac. & Proc. ¶ 10.03 (2016). A deficiency 
“is  the  amount  of  tax  imposed  less  any  amount  that  may 
have  been reported  by  the  taxpayer  on  his  return.”  Laing  v. 
United States, 423 U.S. 161, 173 (1976) (citing I.R.C. § 6211(a)). 
No. 16‐1279                                                            3

A deficiency does not have the force of a judgment; rather, it 
constitutes the IRS’s provisional determination of how much 
additional tax a taxpayer owes. IRS Prac. & Proc. ¶ 10.01[1]. 
Before the IRS can collect a deficiency, it must issue a notice 
to the taxpayer. Murray v. Comm’r, 24 F.3d 901, 903 (7th Cir. 
1994).  This  notice  gives  the  taxpayer  the  right  to  challenge 
the deficiency in tax court. Id.  
     “The Tax Court is an Article I court created by Congress 
with  limited  jurisdiction  to  rule  on  deficiencies  assessed  by 
the government on taxpayers.” Crawford v. Comm’r, 266 F.3d 
1120, 1121–22 (9th Cir. 2001). Congress created the tax court 
as an avenue for prepayment judicial review of tax deficien‐
cies.  Flora  v.  United  States,  362  U.S.  145,  158  (1960).  Without 
this forum, the only  way a taxpayer could challenge  a defi‐
ciency  judicially  would  be  to  pay  the  tax  and  sue  for  a  re‐
fund  in  federal  court.  Bartman  v.  Comm’r,  446  F.3d  785,  787 
(8th Cir. 2006); I.R.C. § 7422(a). In some cases, however, a de‐
ficiency might be so costly that a taxpayer cannot pay it. Un‐
der  these  circumstances,  the  taxpayer  would  not  be  able  to 
initiate  a  refund  suit,  and  the  IRS  would  be  insulated  from 
judicial  review.  Flora,  362  U.S.  at  158–59.  To  alleviate  this 
problem, Congress enacted §§ 6212 and 6213. These sections 
prohibit  the  IRS  from  assessing  a  deficiency  in  income,  es‐
tate, gift, and certain excise taxes until the IRS issues a notice 
of deficiency, giving the taxpayer access to tax court. Murray, 
24 F.3d at 903. 
   A  taxpayer  has  90  days  (or  150  days  if  he  lives  outside 
the  United  States)  to  petition  for  review  in  tax  court.  I.R.C. 
§ 6213(a).  So  long  as  the  taxpayer  makes  a  timely  petition, 
the  court  can  review  the  deficiency  and  decide  whether  to 
modify or reject it. IRS Prac. & Proc. ¶ 10.01[1].  
4                                                          No. 16‐1279 

   If the taxpayer does not timely file a petition, the IRS can 
assess  the  deficiency.  Id.  at  ¶ 10.01[2][b].  An  assessment  is 
the  formal  recording  of  a  taxpayer’s  tax  liability.  See  I.R.C. 
§ 6203.  “The  assessment  is  given  the  force  of  a  judgment,” 
authorizing  the  IRS  to  collect  the  tax.  Bull  v.  United  States, 
295 U.S. 247, 260 (1935); see Matter of Carlson, 580 F.2d 1365, 
1368 (10th Cir. 1978).  
    Some taxes are not considered deficiencies under the In‐
ternal  Revenue  Code.  For  instance,  penalties  for  failing  to 
file  a  tax  return  or  for  outright  failing  to  pay  taxes  due  are 
not deficiencies. See I.R.C. § 6651(a)(1)–(2); Internal Revenue 
Manual at 8.17.7.1.1. Nor are reporting penalties imposed for 
failing  to  report  participation  in  various  tax‐shelter  transac‐
tions. See I.R.C. § 6707A; Smith v. Comm’r, 133 T.C. 424, 428–
29 (2009). For these nondeficiency taxes—which are not sub‐
ject to deficiency procedures like prepayment judicial review 
in tax court—the IRS can make an immediate assessment. See 
Smith,  133  T.C.  at  428–29;  Internal  Revenue  Manual  at 
8.17.7.1.1; 8.17.4.17. 
    Within 60 days of an assessment, the IRS must notify the 
taxpayer  of  the  amount  due  and  demand  payment.  I.R.C. 
§ 6303(a). If the taxpayer fails to pay what is due on time, the 
IRS can file a notice of federal tax lien, which places a lien on 
all of the taxpayer’s property. I.R.C. § 6321. The IRS then can 
collect  delinquent  taxes  through  either  judicial  or  adminis‐
trative  means. For  instance, the  IRS can file  a civil  action  in 
federal district court to foreclose on a tax lien. I.R.C. § 7403. 
Alternatively, the IRS can take administrative action by levy‐
ing  on  a  taxpayer’s  property.  I.R.C.  § 6331.  To  collect 
through  an  administrative  levy,  the  IRS  must  give  the  tax‐
payer 30 days’ prior notice. I.R.C. § 6331(d)(1)–(2). 
No. 16‐1279                                                            5

    Before 1998, “the IRS could reach a delinquent taxpayer’s 
assets  by  lien  or  levy  without  providing  any  sort  of  pre‐
attachment process.” Dalton v. Comm’r, 682 F.3d 149, 154 (1st 
Cir.  2012).  Moreover,  IRS  officers  could  take  these  actions 
without  any  judicial  oversight.  See  James  K.  Wilkens  and 
Thomas A. Matthews, A Survey of Federal Tax Collection Pro‐
cedure:  Rights  and  Remedies  of  Taxpayers  and  Internal  Revenue 
Service, 3 Alaska L. Rev. 269, 269–70 (1986). Congress deter‐
mined  that  the  IRS  had  gone  too  far  in  its  collection  activi‐
ties.  So  Congress  enacted  the  Internal  Revenue  Service  Re‐
structuring and Reform Act of 1998, Pub. L. No. 105–206, 112 
Stat. 685, designed to provide taxpayers with additional pro‐
cedural  safeguards  to  oppose  IRS  collection  efforts.  Kindred 
v.  Commʹr,  454  F.3d  688,  695  (7th  Cir.  2006).  Specifically, 
Congress  enacted  §§ 6320 and  6330,  which  grant a  taxpayer 
the  right  to  a  CDP  hearing  after  the  IRS  issues  a  notice  of 
federal  tax  lien  (§  6320)  or  before  the  IRS  levies  on  the  tax‐
payer’s property (§ 6330). 
    Officers in the IRS Office of Appeals conduct these CDP 
hearings.  Gyorgy,  779  F.3d  at  472;  I.R.C.  §  6320(b)(1).  The 
Appeals Office is an independent bureau of the IRS charged 
with impartially resolving disputes between the government 
and taxpayers. See Gyorgy, 779 F.3d at 472. Although the ap‐
peals  officer  reviewing the case represents the IRS, he must 
have had no prior involvement with the taxpayer regarding 
the  tax at issue.  Tucker v. Comm’r,  676 F.3d  1129,  1131 (D.C. 
Cir. 2012). The officer also must verify that the IRS has satis‐
fied  all  legal  and  administrative  requirements  with  respect 
to the tax. I.R.C. § 6330(c)(1).  
    At the hearing, a taxpayer may raise “any relevant issue 
relating  to  the  unpaid  tax  or  the  proposed  levy,”  including 
6                                                        No. 16‐1279 

collection alternatives and challenges to the proposed collec‐
tion  action.  I.R.C.  § 6330(c)(2)(A).  He  may  not,  however, 
raise an issue if “the issue was raised and considered at a … 
previous administrative or judicial proceeding” and he “par‐
ticipated  meaningfully”  in  that  proceeding.  I.R.C. 
§ 6330(c)(4)(A). 
    Moreover, a taxpayer may contest his liability for the tax, 
but  only  if  he  “did  not  receive  any  statutory  notice  of  defi‐
ciency for such tax liability or did not otherwise have an op‐
portunity to dispute such tax liability.” I.R.C. § 6330(c)(2)(B). 
The Treasury Regulations note that “[a]n opportunity to dis‐
pute the underlying liability includes a prior opportunity for 
a conference with [the] Appeals [Office] that was offered ei‐
ther  before  or  after  the  assessment  of  the  liability.”  Treas. 
Reg.  §  301.6330–1(e)(3)  Q&A–E2.  The  regulations  further 
note, however, that “[a]n opportunity for a conference with 
[the] Appeals [Office] prior to the assessment of a tax subject 
to  deficiency  procedures  is  not  a  prior  opportunity  for  this 
purpose.” Id.  
    Although  CDP  hearings  provide  taxpayers  with  addi‐
tional procedural safeguards, calling the proceeding a “hear‐
ing”  is  somewhat  misleading  in  that  “there  is  no  obligation 
to  conduct  a  face‐to‐face  hearing,  no  formal  discovery,  no 
requirement  for  either  testimony  or  cross‐examination,  and 
no transcript.” Dalton, 682 F.3d at 155. Moreover, a taxpayer 
has  no  right  to  subpoena  documents  or witnesses. Konkel  v. 
Comm’r, No. 6:99‐CV‐1026‐ORL‐31C, 2000 WL 1819417, at *4 
(M.D.  Fla.  Nov.  6,  2000).  And  a  CDP  hearing  need  not  in‐
clude every party in interest. Dalton, 682 F.3d at 155. Indeed, 
far  from  constituting  a  formal  hearing,  a  CDP  hearing  pro‐
vides a taxpayer with nothing more than an opportunity for 
No. 16‐1279                                                          7

an informal oral or written conversation with the IRS before 
he must pay a tax. Id. 
    Despite these procedural shortcomings, one of the better 
aspects  of  the  CDP  process  is  the  opportunity  for  prepay‐
ment  judicial  review  in  tax  court  following  the  administra‐
tive hearing in the Appeals Office. Under § 6330(d)(1), a tax‐
payer who disagrees with the Appeals Office’s decision can 
appeal that decision to the tax court. See Gyorgy, 779 F.3d at 
472.  And  when  the  issue  involves  liability  for  the  penalty, 
the  tax  court  reviews  the  Appeals  Office’s  determination  de 
novo. Id. That said, the tax court’s review is limited to the is‐
sues raised in the CDP hearing. Goza v. Comm’r, 114 T.C. 176, 
182–83  (2000).  This  means  that,  because  a  taxpayer  cannot 
raise liability challenges precluded by § 6330(c)(2)(B) and is‐
sues precluded by § 6330(c)(4)(A) in a CDP hearing, the tax‐
payer  cannot  present  them  to  the  tax  court  in  its  review  of 
the  Appeals  Office’s  decision.  Keller  Tank  Servs.  II,  Inc.  v. 
Commʹr, No. 16‐9001, 2017 WL 1424973, at *7 (10th Cir. Apr. 
20, 2017). 
    Moreover,  the  tax  court  usually  affirms  the  Appeals  Of‐
fice’s decisions. See IRS Prac. & Proc. ¶ 14B.09[2] (noting that 
there is a “high rate of sustention of the Appeals employee’s 
determination  when  the  case  is  heard  in  Tax  Court”).  So  a 
taxpayer’s  best  chance  for  success  lies  with  the  appeals  of‐
ficer conducting the CDP hearing, not with the tax court. Id.  
   With this background in hand,  we turn to the issues be‐
fore us.  
   B. Issues Presented 
   From 2003 through 2007, Our Country Home participat‐
ed  in  an  employee‐benefit  plan  called  the  Sterling  Plan. 
8                                                      No. 16‐1279 

Thomas  Blake  was  the  only  Our  Country  Home  employee 
enrolled  in  this  plan.  Although  the  company  took  deduc‐
tions on its tax returns for its payments into the plan, Blake 
claimed no income from the plan on his returns. 
     The  IRS  proposed  a  § 6707A  reporting  penalty  for  Our 
Country  Home’s  failure  to  report  its  participation  in  this 
plan on its 2007 tax returns. The IRS also proposed deficien‐
cy  penalties  against  Our  Country  Home,  claiming  that  the 
company’s  deductions  for  its  payments  into  the  plan  were 
improper;  these  penalties  included  a  § 6662(a)  penalty 
(which is assessed when a taxpayer makes a substantial un‐
derstatement  and  acts  with  negligence  or  disregard  of  the 
rules  or  regulations)  and  a  § 6662A  penalty  (which  is  as‐
sessed when a taxpayer makes an understatement related to 
a  reportable  transaction  that  was  disclosed  inadequately). 
Two  contemporaneous  proceedings  followed,  one  concern‐
ing the reporting penalty and the other concerning the defi‐
ciency penalties. This appeal concerns the reporting‐penalty 
proceeding  and Our Country Home’s  attempts to  challenge 
its liability for the § 6707A penalty. 
   Taxpayers  incur  §  6707A  penalties  by  failing  to  report 
participation  in  certain  abusive  tax‐shelter  transactions. 
Smith, 133 T.C. at 427. Because these are reporting penalties, 
they do not depend on a tax deficiency; indeed, the IRS will 
impose  these  penalties  even  in  cases  involving  an  overpay‐
ment of tax. Id. at 429.  
    Section 6707A covers two different kinds of transactions: 
“reportable”  transactions, which are those “having a poten‐
tial for tax avoidance or evasion”; and “listed” transactions, 
which  are  reportable  transactions  that  are  the  same  as  or 
substantially  similar  to  those  that  the  Secretary  of  Treasury 
No. 16‐1279                                                           9

has  specifically  identified  as  tax‐avoidance  transactions. 
I.R.C.  § 6707A(c)(1)–(2).  The  IRS  determined  that  participa‐
tion  in  the  Sterling  Plan  constituted  a  listed  transaction  be‐
cause  it  is  substantially  similar  to  one  of  the  listed  transac‐
tions that the Secretary delineated in Notice 2007–83, 2007–1 
C.B.  960.  Thus,  according  to  the  IRS,  Our  Country  Home 
should have filed a Form 8886 with its tax returns, disclosing 
its  participation  in  the  plan.  Treas.  Reg.  § 1.6011–4(d).  Be‐
cause Our Country Home did not file this form, the IRS im‐
posed a $200,000 penalty—the statutory maximum for listed 
transactions. I.R.C. § 6707A(b)(2)(A). 
    The IRS offered Our Country Home an opportunity for a 
preassessment  administrative  hearing  before  the  Appeals 
Office. See Internal Revenue Manual at 4.32.4.6. Our Country 
Home accepted the invitation and challenged its liability for 
the  penalty,  arguing  that  the  IRS  erred  in  computing  the 
penalty  amount  and  improperly  classified  participation  in 
the  Sterling  Plan  as  a  listed  transaction.  An  appeals  officer 
reviewed  the  relevant  documents  and  discussed  the  issues 
with a technical specialist. On July 26, 2012, she held a con‐
ference  with  Our  Country  Home’s  counsel.  Thereafter,  she 
issued  a  memorandum  explaining  that  the  IRS  correctly 
computed  the  penalty  and  properly  treated  participation  in 
the  Sterling  Plan  as  a  listed  transaction  under  Notice  2007–
83. She thus sustained the penalty in full and closed the case.  
   On  February  18,  2013,  the  IRS  assessed  the  penalty.  A 
month  later,  the  IRS  issued  a  final  notice  of  intent  to  levy 
under § 6330 and informed Our Country Home of its right to 
a CDP hearing.  
   On  June  25,  2013,  Our  Country  Home  requested  a  CDP 
hearing with the Appeals Office, once again seeking to con‐
10                                                       No. 16‐1279 

test its liability for the penalty. An appeals officer reviewed 
the transcripts from the earlier preassessment administrative 
hearing.  After  determining  that  the  Appeals  Office  had  al‐
ready  considered  a  liability  challenge  to  the  same  penalty, 
the  officer  concluded  that  §  6330(c)(2)(B)  precluded  Our 
Country Home from bringing another liability challenge. For 
that reason, the Appeals Office issued a notice of determina‐
tion dismissing Our Country Home’s challenge and sustain‐
ing the proposed levy action.  
    Our Country Home then filed a petition in tax court seek‐
ing review of the Appeals Office’s decision. The government 
moved  for  summary  judgment,  arguing  that,  because  Our 
Country Home had a prior opportunity to dispute its liabil‐
ity with the Appeals Office, § 6330(c)(2)(B) precluded a sec‐
ond liability challenge in the CDP hearing. The government 
also sought dismissal under § 6330(c)(4)(A). After a hearing, 
the tax court granted the government’s motion, holding that 
§ 6330(c)(2)(B) barred Our Country Home’s petition.  
   Our  Country  Home  timely  appealed,  arguing  that  the 
Appeals Office  should have allowed Our Country Home to 
contest its liability for the reporting penalty in the CDP hear‐
ing:  this  would  have  enabled  Our  Country  Home  to  chal‐
lenge its liability before the tax court.  
    We  have  jurisdiction  to  review  the  tax  court’s  decision. 
See I.R.C. § 7482(a)(1). We note that the merits of Our Coun‐
try  Home’s  tax  liability  are  not  before  us.  At  this  juncture, 
we decide only whether Our Country Home was entitled to 
challenge its liability in its CDP hearing. 
No. 16‐1279                                                       11

                        II.    ANALYSIS 

     As a preliminary matter, the government argues that Our 
Country Home’s appeal is moot under the doctrine of collat‐
eral estoppel. We address this argument first, and then turn 
to  the  main  issue  on  appeal:  whether  Our  Country  Home 
should  have  been  able  to  challenge  its  liability  in  its  CDP 
hearing.  
   A. The Government’s Mootness Argument 
    The government contends that Our Country Home’s ap‐
peal is moot. “Under Article III, cases that do not involve ac‐
tual, ongoing controversies are moot and must be dismissed 
for lack of jurisdiction.” Wis. Right to Life, Inc., v. Schober, 366 
F.3d 485, 490–91 (7th Cir. 2004) (citations and internal quota‐
tion marks omitted). “A case may become moot if the court 
can no longer affect the rights of litigants in the case.” Evers 
v. Astrue, 536  F.3d 651, 662 (7th  Cir. 2008) (citations and in‐
ternal quotation marks omitted). 
    The  government  argues  that  the  mootness  doctrine  ap‐
plies  here because collateral estoppel would bar Our Coun‐
try Home from challenging its liability for the § 6707A penal‐
ty in a CDP hearing. “Under the doctrine of collateral estop‐
pel (also known as issue preclusion), ‘once an issue is actual‐
ly and necessarily determined by a court of competent juris‐
diction, that determination is conclusive in subsequent suits 
based on a different cause of action involving a party to the 
prior litigation.’” Carter v. Comm’r, 746 F.3d 318, 321 (7th Cir. 
2014)  (quoting  Montana  v.  United  States,  440  U.S.  147,  153 
(1979)).  The  government  notes  that  Our  Country  Home  al‐
ready litigated the same issue it sought to litigate in the CDP 
hearing—that  is,  whether  participation  in  the  Sterling  Plan 
12                                                                No. 16‐1279 

constitutes a listed transaction—in a separate deficiency pro‐
ceeding  before  the  tax  court.1  That  proceeding  concerned  a 
deficiency  proposed  against  Our  Country  Home  for  the 
company’s deductions of its payments into the Sterling Plan, 
which  the  IRS  claimed  were  improper.  For  that  reason,  the 
IRS proposed a § 6662A penalty against Our Country Home, 
taking  the  position  that  the  deficiency  was  related  to  a  re‐
portable transaction that was disclosed inadequately.2 
   The  tax  court  upheld  the  § 6662A  penalty,  concluding 
that the Sterling Plan was a listed transaction because it was 
substantially similar to a transaction listed in Notice 2007–83, 
2007–1  C.B.  960.  Our  Country  Home  Enters.,  Inc.  v.  Comm’r, 
145  T.C.  1,  64  (2015).  Thus,  the  government  contends  that, 
even if we were to conclude that Our Country Home should 
have  been  able  to  challenge  its  liability  in  a  CDP  hearing, 
that result would not affect Our Country Home’s rights: Our 
Country Home still would lose because the tax court has al‐
ready  determined  that  the  Sterling  Plan  constitutes  a  listed 
transaction.  



                                                 
1 In a separate motion, the government moved to admit a supplemental 
appendix  containing  court‐filed  documents  related  to  Our  Country 
Home’s deficiency proceeding in tax court. Evidence Rule 201 allows us 
to take judicial notice of documents filed in related cases. See Indep. Trust 
Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 943 (7th Cir. 2012); Fed. R. 
Evid.  201(b)(2).  We  take  “judicial  notice  of  the  indisputable  facts  that 
those documents exist, they say what they say, and they have had legal 
consequences.” Indep. Trust Corp., 665 F.3d at 943.  

2  The  terms  “reportable  transaction”  and  “listed  transaction”  mean  the 
same thing under both § 6662A and § 6707A. I.R.C. § 6662A(d).  
No. 16‐1279                                                      13

    The government is wrong for two reasons. First, it over‐
looks the fact that, in the CDP hearing, Our Country Home 
sought to challenge not only whether the Sterling Plan con‐
stitutes a listed transaction but also whether the IRS properly 
calculated  the  § 6707A  penalty.  The  tax  court’s  decision  in 
the deficiency proceeding did not address the calculation is‐
sue at all. Nor could it have done so: as the government con‐
cedes,  “the  [§ 6707A]  penalties  in  this  case  could  not  have 
been  challenged  in  [Our  Country  Home’s]  deficiency  pro‐
ceedings.” (Appellee’s Br. at 22 n.7.) That’s because § 6707A 
penalties  are  not  deficiencies,  but  instead  constitute  report‐
ing penalties, imposed solely for a  taxpayer’s failure to dis‐
close and even if the result is an overpayment of tax. Smith, 
133  T.C.  at  428–29.  “Because  § 6707A  penalties  are  not  sub‐
ject to deficiency procedures,” Our Country Home could not 
have  directly  challenged  the  penalty  amount  in  tax  court. 
Keller Tank Servs., 2017 WL 1424973, at *5. Thus, Our Country 
Home  is  not  collaterally  estopped  from  raising  the  calcula‐
tion issue. 
    Second,  even  if  we  were  to  conclude  that  collateral  es‐
toppel bars Our Country Home’s liability challenge—at least 
insofar  as  the  challenge  concerns  whether  participation  in 
the  Sterling  Plan  constitutes  a  listed  transaction—we  still 
would  not  dismiss  the  case  on  mootness  grounds.  As  the 
Tenth Circuit has held, “[u]nlike mootness, an Article III ju‐
risdictional bar, collateral estoppel is an affirmative defense. 
… When a collateral estoppel defense defeats a claim, it does 
so on the merits, not by displacing jurisdiction.” Id. at 1267.  
14                                                                 No. 16‐1279 

      Accordingly, the government’s mootness argument fails.3  
      B. Our Country Home’s Liability Challenge 
    The main issue on appeal is whether Our Country Home 
should  have  been  able  to  challenge  its  liability  for  the 
§ 6707A  penalty  in  its  CDP  hearing.  The  tax  court  granted 
the government’s motion for summary judgment, dismissing 
Our Country Home’s petition. We review tax court decisions 
“in the same manner and to the same extent as decisions of 
the district courts in civil actions tried without a jury.” Kin‐
dred,  454  F.3d  at  693  (quoting  I.R.C.  § 7482(a)(1)).  Because 
“[t]he  material  facts  are  undisputed  and  petitioner[]  pre‐
sent[s]  only  questions  of  law,”  “we  review  the  Tax  Court’s 
decision to grant summary judgment de novo.” Id. at 693–94. 
   Our  Country  Home  asserts  that  its  prior  liability  chal‐
lenge  in  the  administrative  hearing  did  not  preclude  a  sec‐
ond liability challenge in the CDP hearing. We disagree and 
hold  that  §§ 6330(c)(2)(B)  and  6330(c)(4)(A)  precluded  the 
second challenge.4 
           1. I.R.C. § 6330(c)(2)(B) 
    The  tax  court  dismissed  Our  Country  Home’s  petition 
under § 6330(c)(2)(B). Section 6330(c)(2)(B) allows a taxpayer 
to  challenge  the  existence  or  amount  of  a  tax  liability  at  a 

                                                 
3 In so holding, we reach the same result as the Tenth Circuit did in Keller 
Tank Services, 2017 WL 1424973, at *12. 

4 In so holding, we reach the same result as the Tenth Circuit did in Keller 
Tank  Services,  2017  WL  1424973,  at  *12  (with  respect  to  § 6330(c)(2)(B)), 
and the Fourth Circuit did in Iames v. Comm’r, 850 F.3d 160, 164 (4th Cir. 
2017) (with respect to §§ 6330(c)(2)(B) and 6330(c)(4)(A)). 
No. 16‐1279                                                           15

CDP  hearing  so  long  as  the  taxpayer  “did  not  receive  any 
statutory notice of deficiency for such tax liability or did not 
otherwise have an opportunity to dispute such tax liability.” 
Because the § 6707A penalty is not a deficiency, the IRS did 
not furnish (and never could have furnished) a notice of de‐
ficiency to Our Country Home. So the issue here is whether 
Our  Country  Home’s  liability  challenge  before  the  Appeals 
Office constituted a prior opportunity to dispute liability. 
     Before we analyze the issue, we take a moment to explain 
why this issue is so important for taxpayers like Our Coun‐
try Home. On the surface, Our Country Home seemingly has 
suffered  no  real  harm:  it  already  challenged  its  liability  be‐
fore  the  Appeals  Office,  and  its  only  loss  appears  to  be  not 
being  able  to  do  so  again  in  a  CDP  hearing.  But  the  CDP 
hearing amounts to much more than a second bite at the ap‐
ple.  Indeed,  insofar  as  a  taxpayer  uses  the  CDP  process  to 
challenge its liability, the administrative portion of the hear‐
ing  is  largely  irrelevant.  That’s  because  taxpayers  have  the 
right to seek judicial review of the Appeals Office’s decision 
in  tax  court.  I.R.C.  § 6330(d)(1).  And  the  tax  court  reviews 
the  Appeals  Office’s  determinations  on  liability  de  novo. 
Gyorgy,  779  F.3d  at  472.  Thus,  when  liability  is  at  issue,  the 
administrative leg of a CDP hearing is better understood as a 
gateway to prepayment, de novo judicial review. 
    Unfortunately  for  Our  Country  Home,  in  that  adminis‐
trative leg, the Appeals Office concluded that § 6330(c)(2)(B) 
precluded  the  company’s  liability  challenge.  This  ruling  ex‐
tinguished  Our  Country  Home’s  right  to  prepayment  judi‐
cial review: because Our Country Home could not raise the 
liability  issue  in  the  administrative  part  of  the  hearing,  the 
tax court had nothing to review. See Goza, 114 T.C. at 182–83 
16                                                      No. 16‐1279 

(noting  that  the  tax  court’s  review  is  limited  to  the  issues 
raised  in  the  CDP  hearing).  For  that  reason,  the  tax  court 
granted  the  government’s  motion  for  summary  judgment 
and dismissed Our Country Home’s petition.  
    Moreover,  the  CDP  process  is  the  only  way  that  Our 
Country Home could have obtained prepayment judicial re‐
view  of  its  § 6707A  penalty.  As  explained  above,  because  a 
§ 6707A penalty is not a deficiency and is thus not subject to 
deficiency  procedures,  Our  Country  Home  could  not  have 
directly challenged its liability in tax court. Keller Tank Servs., 
2017 WL 1424973, at *5. In fact, the only other way that Our 
Country  Home  could  have  obtained  any  sort  of  judicial  re‐
view would have been to pay the penalty in full and sue for 
a refund. Bartman, 446 F.3d at 787; I.R.C. § 7422(a). 
    Our Country Home and the government offer competing 
interpretations  of  what  a  prior  “opportunity  to  dispute” 
means. Our Country Home contends that a prior opportuni‐
ty  means  a  prior  judicial  opportunity;  this  interpretation 
would  ensure  Our  Country  Home  a  prepayment  judicial 
opportunity  to  challenge  its  liability  before  paying  the 
$200,000 penalty. On the other hand, the government argues 
that  a  prior  opportunity  encompasses  all  opportunities—
judicial  and  administrative  alike;  this  interpretation  elimi‐
nates  the  right  to  prepayment  judicial  review  through  the 
CDP  process  for  taxpayers  like  Our  Country  Home  who 
have  already  received  prepayment  administrative  opportu‐
nities to contest liability.  
    We acknowledge that the government’s interpretation ef‐
fectively  closes  the  door  to  prepayment  judicial  relief  for 
taxpayers  in  Our  Country  Home’s  position.  Nevertheless, 
we uphold the government’s interpretation under Chevron. 
No. 16‐1279                                                           17

    The  Chevron  doctrine  teaches  that  “considerable  weight 
should  be  accorded  to  an  executive  department’s  construc‐
tion  of  a  statutory  scheme  it  is  entrusted  to  administer.” 
Chevron,  U.S.A.,  Inc.  v.  Nat.  Res.  Def.  Council,  Inc.,  467  U.S. 
837, 844 (1984). Specifically, “[w]hen a statute is ambiguous, 
courts must defer to an agency’s reasonable interpretation of 
the  statute.”  Sarmiento  v.  Holder,  680  F.3d  799,  802  (7th  Cir. 
2012).  
     Here,  the  Secretary  of  Treasury  has  determined  that 
§ 6330(c)(2)(B)  is  ambiguous  because  it  is  unclear  whether 
“opportunity to dispute” includes a judicial opportunity, an 
administrative one, or both. So the Secretary issued a regula‐
tion interpreting the statute. In that regulation, the Secretary 
explained  that  “[a]n  opportunity  to  dispute  the  underlying 
liability  includes  a  prior  opportunity  for  a  conference  with 
[the] Appeals [Office] that was offered either before or after 
the assessment of the liability.” Treas. Reg. § 301.6330–1(e)(3) 
Q&A–E2. The regulation goes on to say that “[a]n opportuni‐
ty  for  a  conference  with  [the]  Appeals  [Office]  prior  to  the 
assessment of a tax subject to deficiency procedures is not a 
prior opportunity for this purpose.” Id.  
    To determine whether this regulation is entitled to Chev‐
ron deference, we employ a two‐step test. Brumfield v. City of 
Chicago,  735  F.3d  619,  626  (7th  Cir.  2013).  “First,  we  deter‐
mine whether the statute is silent or ambiguous on the ques‐
tion at issue”—here, what constitutes a prior opportunity to 
dispute liability for a tax penalty. Id. “If the statute is unam‐
biguous on the question, we give effect to the unambiguous 
statutory language and the inquiry goes no further.” Id. But 
“[i]f the statute is silent or ambiguous, the second step is to 
determine  whether  the  agency  has  promulgated  a  reasona‐
18                                                        No. 16‐1279 

ble interpretation of the statute; if so, we defer to that inter‐
pretation.” Id.  
     The  tax  court  dismissed  Our  Country  Home’s  petition, 
finding  an  earlier  tax  court  opinion—Lewis  v.  Commissioner, 
128  T.C.  48  (2007)—to  be  controlling.  (R.  31  at  3.)  In  Lewis, 
like here, the taxpayer sought a second liability challenge in 
a CDP hearing after having previously challenged his liabil‐
ity  in  a  conference  with  the  Appeals  Office.  128  T.C.  at  49. 
The  court  concluded  that  the  earlier  conference  precluded 
the second challenge. Id. at 62. The court relied on Chevron to 
reach this conclusion, finding that, although § 6330(c)(2)(B)’s 
“opportunity to dispute” language was ambiguous, the reg‐
ulation  reasonably  interpreted  this  language  to  include  ad‐
ministrative proceedings before the Appeals Office. 128 T.C. 
at 54–56, 61.  
    In our analysis, we begin with Chevron’s first step, asking 
whether the statute is ambiguous. To answer this, we “exam‐
ine the text of the statute—in this case, the relevant section of 
the tax code.” Bankers Life & Cas. Co. v. United States, 142 F.3d 
973, 983 (7th Cir. 1998). We also consider “the language and 
design of the statute as a whole.” K Mart Corp. v. Cartier, Inc., 
486 U.S. 281, 291 (1988).  
    We agree with the tax court that § 6330(c)(2)(B) is ambig‐
uous.  As  Our  Country  Home  admits,  the  statute  “does  not 
specifically state whether only a prior judicial opportunity to 
dispute  the  tax  prevents  a  taxpayer  from  challenging  the 
merits of a tax liability in a CDP case or whether a prior ad‐
ministrative opportunity” will suffice to preclude the second 
liability  challenge.  (Appellant’s  Br.  at  22–23.)  Our  Country 
Home further concedes that “[t]here are two ways in which 
a  taxpayer  can  dispute  a  tax  liability:  (1)  administratively; 
No. 16‐1279                                                            19

and  (2)  judicially.”  (Id.  at  22.)  Thus,  at  the  very  least,  the 
statute’s text is susceptible to competing interpretations. 
    Moreover,  there  is  nothing  in  the  surrounding  statutory 
language suggesting that only judicial proceedings count as 
prior  opportunities.  To  the  contrary,  the  surrounding  text 
only  compounds  the  ambiguity.  For  example,  as  noted 
above,  §  6330(c)(4)(A)  unambiguously  rebuffs  a  taxpayer’s 
attempt  to  raise  an  issue  at  a  CDP  hearing  when  “the  issue 
was raised and considered … in any other previous adminis‐
trative or judicial proceeding.” (emphases added). This shows 
that Congress knew how to cabin the types of hearings that 
preclude  taxpayers  from  raising  future  challenges;  but  for 
whatever  reason,  Congress  decided  not  to  draft 
§ 6330(c)(2)(B) with the same degree of specificity. That ren‐
ders § 6330(c)(2)(B) ambiguous. 
     Because there is no plain language in the statute support‐
ing  the  argument  that  only  judicial  proceedings  count  as 
prior  opportunities,  Our  Country  Home  relies  on  the  doc‐
trine  of  noscitur  a  sociis—a  canon  of  statutory  interpreta‐
tion—to bolster its argument. The Latin phrase noscitur a so‐
ciis,  “literally  translated  as  ‘it  is  known  by  its  associates’  … 
counsels  lawyers  reading  statutes  that  ‘a  word  may  be 
known by the company it keeps.’” Graham Cty. Soil & Water 
Conservation Dist. v. United States, 559 U.S. 280, 287 (2010) (ci‐
tations omitted). Specifically, when words “are associated in 
a  context  suggesting  that  the  words  have  something  in 
common,  they  should  be  assigned  a  permissible  meaning 
that  makes  them  similar.”  Antonin  Scalia  &  Bryan  Garner, 
Reading  Law:  The  Interpretation  of  Legal  Texts  195  (2012). 
Consider a statute applicable to “monitors, keyboards, print‐
ers,  and  mice.”  These  words  are  clearly  associated—all  of 
20                                                     No. 16‐1279 

them being computer accessories. In this case, noscitur a sociis 
applies to preclude a reading of the word “mice” to include 
rodents. See id. at 196. 
    Our Country Home suggests that this canon applies here 
and  mandates  limiting  the  phrase  “opportunity  to  dispute” 
to  judicial  opportunities.  The  argument  is  based  on 
§ 6330(c)(2)(B)’s  other  proscription  to  liability  challenges  in 
CDP  hearings—that  is,  receipt  of  a  notice  of  deficiency—
which gives a taxpayer the right to seek prepayment judicial 
review of a tax liability in tax court. Murray, 24 F.3d at 903. 
Because  receiving  a  notice  of  deficiency  entitles  one  to  pre‐
payment  judicial  review,  Our  Country  Home  contends  that 
“opportunity  to  dispute”  similarly  refers  to  an  opportunity 
for prepayment judicial review.  
    Not  so.  Indeed,  nothing  in  the  statute  suggests  that  the 
words  “notice  of  deficiency”  and  “opportunity  to  dispute” 
are  conjoined  in  a  way  that  indicates  that  they  share  some 
common quality. See Reading Law at 196. For one thing, the 
canon typically applies to words grouped in a list. Id. at 195. 
“Notice  of  deficiency”  and  “opportunity  to  dispute,”  how‐
ever, are not really listed; instead, they are two phrases that 
“are too few and too disparate to qualify as a string of statu‐
tory terms or items in a list.” Graham Cty., 559 U.S. at 288–89 
(internal citations and quotation marks omitted). As the Su‐
preme Court has held, “[a] list of three items, each quite dis‐
tinct from the other no matter how construed, is too short to 
be particularly illuminating” for purposes of noscitur a sociis. 
Id. at 288. If that’s the case for three words grouped together, 
“a  list  of  two  [phrases]  …  must  also  be  too  short.”  United 
States v. Franklin, 785 F.3d 1365, 1369 (10th Cir. 2015). 
No. 16‐1279                                                        21

    For another thing, Our Country Home’s argument is log‐
ically flawed: the company tries proving its point by select‐
ing one statutory example of an event that precludes future 
liability challenges (the receipt of a notice of deficiency) and 
then cherry picking one aspect of that example (the right to 
prepayment  judicial  review)  and  applying  it  to  another 
event  that  precludes  future  liability  challenges  (a  prior  op‐
portunity to dispute liability). But as the government notes, 
“notice  of  deficiency”  and  prior  “opportunity  to  dispute” 
share  other  characteristics,  too.  For  instance,  both  of  these 
events  require  the  IRS  to  provide  notice  of  the  opportunity 
to be heard. Also, both events give taxpayers the right to be 
heard  before  independent  decisionmakers.  These  character‐
istics  are  just  as  consistent  with  administrative  hearings  be‐
fore the Appeals Office as they are with judicial proceedings 
before the tax court. Thus, the canon of noscitur a sociis does 
not help Our Country Home resolve the statute’s ambiguity. 
     Because  we  determine  that  § 6330(c)(2)(B)  is  ambiguous, 
we turn to Chevron’s next step, which asks whether the IRS’s 
interpretation  of  this  statute  is  reasonable.  In  our  analysis, 
we need not conclude that the IRS’s interpretation is the best 
interpretation from a textual or policy standpoint. See Enter‐
gy Corp. v. Riverkeeper, Inc., 556 U.S. 208, 218 (2009). So long 
as  the  IRS’s  interpretation  is  reasonable,  we  must  apply  it. 
Brumfield, 735 F.3d at 626. 
    We agree with the tax court’s determination that the reg‐
ulation  reasonably  interprets  § 6330(c)(2)(B)’s  “opportunity 
to  dispute”  language  to  include  prior  conferences  with  the 
Appeals  Office,  excluding  conferences  prior  to  the  IRS’s  as‐
sessment of a tax subject to deficiency procedures. We begin 
with  § 6330(c)(2)(B)’s  text,  which  allows  a  taxpayer  to  chal‐
22                                                     No. 16‐1279 

lenge his liability for a tax in a CDP hearing unless he had a 
prior  “opportunity  to  dispute  such  tax  liability.”  This  text 
neither forecloses administrative opportunities nor suggests 
that  including  them  is  unreasonable.  Thus,  there  is  nothing 
conspicuously wrong with the IRS’s interpretation.  
    Moreover, other provisions in the statute lend support to 
the IRS’s interpretation. As noted above, § 6330(c)(4)(A) pre‐
cludes a  taxpayer  from  raising  an issue at a CDP hearing if 
“the issue was raised and considered at a … previous admin‐
istrative  or  judicial  proceeding.”  (emphasis  added).  Our 
Country  Home  has  not  explained  why  Congress  considers 
an  administrative  proceeding  to  be  an  adequate  forum  for 
purposes of § 6330(c)(4)(A) but not for § 6330(c)(2)(B).  
    In fact, it is more likely that Congress considers adminis‐
trative  proceedings  to  be  appropriate  forums  for  most  pre‐
payment tax challenges. Indeed, Congress has enacted legis‐
lation to “ensure an independent appeals function within the 
Internal Revenue Service.” Internal Revenue Service Restruc‐
turing and Reform Act of 1998, 112 Stat. at 689, § 1001(a)(4). 
Congress also sought to increase access to the Appeals Office 
and  to  ensure  that  taxpayers  receive  information  about  op‐
portunities  for  prepayment  administrative  hearings.  Id.  at 
767–68,  771  §§ 3465,  3504.  “These  provisions  …  make  clear 
that  Congress  was  concerned  with  providing  taxpayers  a 
meaningful  process,  short  of  litigation,  in  which  they  could 
resolve tax disputes with [the IRS].” Lewis, 128 T.C. at 60; see 
also Porter v. Comm’r, 130 T.C. 115, 138 (2008) (“Congress saw 
the informal Appeals process as serving an important func‐
tion in resolving tax disputes while giving taxpayers a mean‐
ingful opportunity to voice their concerns.”).  
No. 16‐1279                                                         23

    On  the  other  hand,  if  we  were  to  adopt  Our  Country 
Home’s  interpretation  and  read  § 6330(c)(2)(B)  to  exclude 
administrative  hearings,  this  would  frustrate  Congress’s 
goals  by  encouraging  a  taxpayer  to  delay  disputing  his  lia‐
bility  until  his  CDP  hearing.  Lewis,  128  T.C.  at  58.  Because 
§ 6330(c)(4)(A)  precludes  a  taxpayer  from  raising  an  argu‐
ment  at  a  CDP  hearing  that  he  previously  raised  at  an  ad‐
ministrative  hearing,  a  strategic  taxpayer  who  wants  to  liti‐
gate his tax liability in tax court would decline an invitation 
from  the  IRS  to  challenge  the  liability  in  a  preassessment 
hearing  before  the  Appeals  Office.  This  way,  the  taxpayer 
could  ensure  that  the  issue  of  his  liability  is  preserved  for 
review  at  a CDP  hearing, which  eventually leads to de novo 
judicial  review  in  tax  court.  This  system  “would  minimize 
the role of the Appeals Office and contradict the purpose of 
the  1998  IRS  Restructuring  and  Reform  Act.”  Keller  Tank 
Servs., 2017 WL 1424973, at *16. 
   Our  Country  Home  suggests  that  the  government’s  ap‐
proach  fosters  inefficiency,  arguing  that  a  taxpayer  simply 
could decline an invitation to challenge his tax liability in an 
administrative  hearing  and  thus  preserve  the  issue  for  re‐
view in a later CDP hearing. But that’s not the case. Section 
6330(c)(2)(B)  speaks  to  opportunities  to  dispute  liability,  not 
opportunities  that  a  taxpayer  actually  exercised.  Id.  at  1273. 
Thus,  a  taxpayer  need  not  pursue  that  opportunity  to  be 
barred from raising a liability challenge in a CDP hearing. 
     Our  Country  Home  contends  that  the  regulation  is  un‐
reasonable for other reasons. First, Our Country Home sug‐
gests that the regulation purports to limit the tax court’s ju‐
risdiction.  But  the  regulation  doesn’t  address  jurisdiction  at 
all; the regulation does nothing more than specify the issues 
24                                                         No. 16‐1279 

that a taxpayer may raise in a CDP hearing. For that reason, 
the  cases  Our  Country  Home  cites  are  inapposite.  See,  e.g., 
Shweika v. Dep’t of Homeland Sec., 723 F.3d 710,  714–15,  717–
18 (6th Cir. 2013) (declining to defer to an agency regulation 
limiting  the  district  courts’  ability  to  review  the  denial  of  a 
naturalization  application);  Lindstrom  v.  United  States,  510 
F.3d 1191, 1195 n.3 (10th Cir. 2007) (declining to defer to an 
EEOC right‐to‐sue letter when ascertaining federal‐court ju‐
risdiction). 
    True  enough,  the  regulation  does  ultimately  affect 
the issues that the tax court can review: because the tax court 
may review only those issues raised before the Appeals Of‐
fice in the administrative leg of a CDP proceeding, a regula‐
tion that circumscribes the issues that a taxpayer can raise in 
that leg affects the extent of the tax court’s review of the Ap‐
peals  Office’s  decision.  See  Goza,  114  T.C.  at  182–83.  This 
does  not  mean,  however,  that  the  regulation  affects  the  tax 
court’s  jurisdiction.  Indeed,  Our  Country  Home  could  have 
raised  “any  relevant  issue  relating  to  the  unpaid  tax  or  the 
proposed  levy”  at  the  CDP  hearing,  including  collection  al‐
ternatives  and  challenges  to  the  proposed  collection  action. 
I.R.C.  § 6330(c)(2)(A).  Had  Our  Country  Home  raised  these 
other issues, the tax court would have had jurisdiction to re‐
view  the  Appeals  Office’s  resolution  of  them.  Instead,  Our 
Country Home challenged only its liability. Because this was 
Our Country Home’s only challenge, the tax court dismissed 
the petition under § 6330(c)(2)(B). 
   Moreover, the regulation left intact Our Country Home’s 
right to file a refund suit in federal court after paying the tax. 
Thus, at all  times, Our Country  Home had a judicial forum 
available in which it could have challenged its liability.  
No. 16‐1279                                                            25

     Our  Country  Home  next  contends  that  the  regulation  is 
internally  inconsistent.  This  argument  is  based  on  the  facts 
that the regulation (1) includes only administrative hearings 
before the Appeals Office and excludes opportunities to dis‐
pute liability before the Examination Division of the IRS, and 
(2)  excludes  hearings  before  the Appeals  Office  prior  to  the 
assessment  of  a  tax  subject  to  deficiency  procedures.  Our 
Country  Home  assumes  that,  to  be  reasonable, 
§ 6330(c)(2)(B)  must  include  all  prior  administrative  oppor‐
tunities  to  dispute  liability  or  none.  But  as  the  government 
notes, Our Country Home offers no support for this assump‐
tion. And we see no reason to invalidate a regulation for this 
reason—especially  when  the  government  offers  compelling 
justifications  for  drawing  distinctions  between  these  differ‐
ent types of administrative proceedings. 
    For example, the IRS excluded hearings before the Exam‐
ination Division because that division conducts civil tax au‐
dits—“investigative procedure[s] used to determine whether 
an individual has paid all of his or her taxes.” United States v. 
Peters,  944  F.  Supp.  646,  648  (N.D.  Ill.  1996),  affʹd,  153  F.3d 
445  (7th  Cir.  1998).  Thus,  by  nature,  the  Examination  Divi‐
sion and taxpayers are adversarial parties. The Appeals Of‐
fice, on the other hand, is an independent bureau of the IRS 
charged  with  impartially  resolving  disputes  between  the 
government  and  taxpayers.  See  Gyorgy,  779  F.3d  at  472. 
Moreover,  Congress  has  determined  that  hearings  before 
this office constitute significant protections for taxpayers. See 
Iames  v.  Comm’r,  850  F.3d  160,  165–66  (4th  Cir.  2017).  The 
regulation’s  distinction  between  these  two  administrative 
forums  is  thus  not  inconsistent:  it  actually  makes  perfect 
sense. 
26                                                          No. 16‐1279 

     So  too  does  the  regulation’s  exclusion  of  administrative 
hearings conducted before the assessment of a tax subject to 
deficiency procedures. As noted above, Congress treats defi‐
ciency‐related  taxes  differently  from  nondeficiency‐related 
taxes. For instance, before the IRS can assess a deficiency, it 
must  issue  a  notice  of  deficiency  to  the  taxpayer,  entitling 
the taxpayer to seek prepayment judicial review in tax court. 
Murray,  24  F.3d  at  903.  Taxpayers  faced with  nondeficiency 
tax penalties (like the § 6707A penalty at issue here), howev‐
er,  do  not  have  direct  access  to  tax  court.  See  Keller  Tank 
Servs., 2017 WL 1424973, at *5.  
     Because there are different procedures for different types 
of  tax  liabilities,  it  is  certainly  reasonable  for  the  IRS  to  ex‐
clude preassessment administrative challenges of tax liabili‐
ties  subject  to  deficiency  procedures  from  the  definition  of 
“opportunity to dispute.” This ensures that a taxpayer’s abil‐
ity  to  challenge  his  liability  for  a  deficiency‐related  tax  in  a 
CDP  hearing  is  consistently  determined  by  reference  to 
whether the taxpayer received a notice of deficiency for that 
tax.  If  the  taxpayer  received  a  notice  of  deficiency, 
§ 6330(c)(2)(B)  precludes  him  from  challenging  his  liability 
in a CDP hearing, which makes sense given that the notice of 
deficiency entitles him to prepayment judicial review in tax 
court anyway. If, however, for whatever reason, the taxpay‐
er  does  not  receive  a  notice  of  deficiency  for  a  deficiency‐
related  tax,  the  regulation  ensures  the  right  to  prepayment 
judicial review in tax court following the CDP hearing, irre‐
spective of whether he previously challenged his liability in 
a  preassessment  administrative  hearing  before  the  Appeals 
Office. Congress treats tax deficiencies differently from non‐
deficiency tax penalties; there is nothing inconsistent about a 
regulation that does the same thing. 
No. 16‐1279                                                      27

    Finally,  Our  Country  Home  argues  that  the  regulation’s 
inclusion  of  administrative  opportunities  renders 
§ 6330(c)(2)(B) superfluous. Specifically, Our Country Home 
claims  that,  if  § 6330(c)(2)(B)  includes  both  administrative 
and  judicial  opportunities  to  dispute  liability,  because  tax‐
payers  generally  can  challenge  their  tax  liabilities  adminis‐
tratively before payment, “taxpayers would never be able to 
challenge the merits of the underlying tax liability in a CDP 
case.” (Appellant’s Br. at 43–44.)  
    But that is not so. As Our Country Home concedes, tax‐
payers  challenging  § 6707A  penalties  are  only  “sometimes” 
given  the  right  to  a  preassessment  hearing  before  the  Ap‐
peals Office. (Id. at 29 (emphasis removed).) Moreover, Our 
Country  Home  further  admits  that  “there  are  situations 
where  taxpayers,  for  whatever  reason,  are  not  afforded  the 
right to a pre‐assessment hearing with the Office of Appeals 
for  additional  taxes  and/or  penalties  which  the  IRS  can  as‐
sess  without  issuing  a  [notice  of  deficiency].”  (Id.)  That’s 
why Our Country Home does not deal in absolutes and in‐
stead  asserts  that  “administrative  opportunities  can  be  pur‐
sued in almost every collection case” before the CDP process 
begins.  (Id.  at  12  (emphasis  added).)  But  because  there  are 
circumstances in which a taxpayer cannot pursue a prepay‐
ment  administrative  challenge,  the  regulation’s  inclusion  of 
administrative  opportunities  does  not  render  § 6330(c)(2)(B) 
superfluous. 
    Even so, Our Country Home contends that it is problem‐
atic  that  a  taxpayer’s  right  to  prepayment  judicial  review 
depends  on  “the  whim  and  fancy  of  the  IRS  in  setting  its 
own  administrative  procedures.” (Appellant’s Br. at 51.) In‐
deed, the IRS generally is not required to follow the Internal 
28                                                      No. 16‐1279 

Revenue Manual and thus technically may pick and choose 
if and when it offers a taxpayer an invitation to challenge a 
tax liability before the Appeals Office. See United States v. Ca‐
ceres, 440 U.S. 741, 754 n.18 (1979). So the ability to challenge 
a liability in tax court “could vary from case to case and tax‐
payer  to  taxpayer,  depending  on  whether  the  IRS  changed 
its administrative procedures to permit (or to not permit) an 
opportunity for a hearing with the Office of Appeals.” (Ap‐
pellant’s Br. at 51.)  
     We do not view this situation as ominously as Our Coun‐
try Home does. What Our Country Home fails to consider is 
the possibility that Congress actually would prefer questions 
of  liability  concerning  nondeficiency‐related  taxes  to  be  de‐
cided  outside  the  CDP  context.  See  Iames,  850  F.3d  at  165 
(suggesting that “Congress envisioned only limited CDP re‐
view  of  the  taxpayer’s  underlying  liability”).  Outside  this 
context, a taxpayer generally can challenge his liability for a 
nondeficiency  tax  liability  only  through  a  postpayment  re‐
fund suit in federal court. In this case, the United States re‐
ceives the payment it believes it is owed before it deals with 
the  taxpayer’s  liability  challenge.  And  the  government  pre‐
fers it  this way:  after all,  “taxes  are the  lifeblood of govern‐
ment, and their prompt and certain availability an imperious 
need.”  Bull,  295  U.S.  at  259.  Nevertheless,  on  the  rare  occa‐
sions  in  which  the  IRS  has  failed  to  give  a  taxpayer  a  pre‐
payment administrative opportunity to challenge his tax lia‐
bility,  the  CDP  process  is  available  as  a  stopgap  to  provide 
that  opportunity.  This  system  ensures  that  a  taxpayer  will 
always  have  some  forum—judicial  or  administrative—in 
which he can challenge a tax before paying it. Thus, from a 
policy perspective, the regulation is reasonable. 
No. 16‐1279                                                         29

     We  note  that  some  judges  have  questioned  the  Chevron 
doctrine’s  wisdom.  See  Gutierrez‐Brizuela  v.  Lynch,  834  F.3d 
1142, 1149–58 (10th Cir. 2016) (Gorsuch, J., concurring). Oth‐
ers have called upon the Supreme Court and Congress to re‐
visit that doctrine. Egan v. Del. River Port Auth., 851 F.3d 263, 
278 (3d Cir. 2017) (Jordan, J., concurring). Until that happens, 
we are bound by the Supreme Court’s decision. Fortunately 
here, the government not only has reasonably interpreted an 
ambiguous statute but also has offered the most compelling 
interpretation—certainly more compelling than Our Country 
Home’s interpretation. See Gutierrez‐Brizuela, 834 F.3d at 1158 
(Gorsuch,  J.,  concurring)  (noting  that,  in  a  world  without 
Chevron, “courts could and would consult agency views and 
apply  the  agency’s  interpretation  when  it  accords  with  the 
best  reading  of  a  statute”).  Section  6330(c)(2)(B)’s  “oppor‐
tunity  to  dispute”  language  encompasses  all  prior  opportu‐
nities to dispute liability, including administrative ones. Be‐
cause Our Country Home had a prior opportunity to contest 
its liability in an administrative forum, the tax court proper‐
ly granted the government’s motion for summary judgment 
dismissing  Our  Country  Home’s  petition  on  § 6330(c)(2)(B) 
grounds. 
            2. I.R.C. § 6330(c)(4)(A) 
     Alternatively,  the  government  contends  § 6330(c)(4)(A) 
precluded  Our  Country  Home  from  challenging  its  liability 
at  the  CDP  hearing.5  Section  6330(c)(4)(A)  prevents  a  tax‐

                                                 
5 The government raised its § 6330(c)(4)(A) argument in a supplement to 
its motion for summary judgment, and Our Country Home received an 
opportunity to respond to this argument. Although the tax court did not 
rule on this issue, we “may affirm on any ground supported in the rec‐
                                                           (continued…) 
30                                                                                     No. 16‐1279 

payer  from  raising  an  issue  at  a  CDP  hearing  if  “the  issue 
was raised and considered at a … previous administrative or 
judicial  proceeding”  and  he  “participated  meaningfully”  in 
that proceeding. 
    “[W]hen  interpreting  a  statute,  we  must  begin  with  its 
text and assume ‘that the ordinary meaning of that language 
accurately  expresses  the  legislative  purpose.’”  Middleton  v. 
City of Chicago, 578 F.3d 655, 658 (7th Cir. 2009) (quoting En‐
gine  Mfrs.  Ass’n  v.  S.  Coast  Air  Quality  Mgmt.  Dist.,  541  U.S. 
246,  252  (2004)).  “When  a  statute  is  unambiguous,  we  must 
enforce  the  plain  meaning  of  the  language  enacted  by  Con‐
gress.”  Trs.  of  the  Chi.  Truck  Drivers,  Helpers  and  Warehouse 
Workers  Union  (Ind.)  Pension  Fund  v.  Leaseway  Transp.  Corp., 
76  F.3d  824,  828  (7th  Cir.  1996)  (internal  quotation  marks 
omitted).  
    Here, it appears that § 6330(c)(4)(A)’s plain language pre‐
cludes  Our  Country  Home’s  second  liability  challenge.  It  is 
undisputed  that  Our  Country  Home  challenged  its  liability 
for the § 6707A penalty in a prior administrative proceeding 
before the Appeals Office. It is further undisputed that Our 
Country  Home’s  counsel  actively  participated  in  that  pro‐
ceeding. Thus, liability seems to be an issue that Our Coun‐
try  Home  has  previously  raised,  see  Iames,  850  F.3d  at  167; 
and it did so at a proceeding in which it participated mean‐
ingfully.  

                                                                                                             
(…continued) 
ord,  so  long  as  that  ground  was  adequately  addressed  …  and  the  non‐
moving party had an opportunity to contest the issue.” Peretz v. Sims, 662 
F.3d 478, 480 (7th Cir. 2011) (internal quotation marks omitted).  
No. 16‐1279                                                        31

    Our Country Home disagrees, arguing that the word “is‐
sue”—as  the  term  is  used  in  § 6330(c)(4)(A)—does  not  en‐
compass liability challenges. To support this argument, Our 
Country  Home  notes  that  the  IRS  released  a  notice  in  2003, 
taking  the  position  that,  “[b]ecause  section  6330(c)(2)(B)  ex‐
plicitly  applies  to  challenges  of  tax  liability,  section 
6330(c)(4) with its more stringent requirement of meaningful 
participation  applies  to  non‐liability  issues.”  Office  of  Chief 
Counsel  Notice  CC–2003–016  at  20  (May  29,  2003).  Our 
Country Home also notes, however, that, in 2006, the IRS re‐
placed the 2003 notice with a new notice that does not take a 
position  on  whether  § 6330(c)(4)  encompasses  liability  chal‐
lenges and instead simply recites the statute’s text. See Office 
of  Chief  Counsel  Notice  CC–2006–019  (Aug.  18,  2006).  At 
some  point  thereafter,  the  IRS  changed  its  mind  and  now 
contends that § 6330(c)(4)(A) includes liability challenges.  
    Just  because  the  IRS  changed  its  interpretation  of  what 
§ 6330(c)(4) says does not mean that the IRS was right before 
and  wrong  now.  Nevertheless,  as  Our  Country  Home  co‐
gently argues, “[t]he fact that the [IRS] has recently ‘changed 
[its] mind’ on a subject as important as the scope of the Tax 
Court’s ability to determine the merits of a tax liability, after 
taking a different position for over 15 years, is unsettling to 
say  the  least.”  (Appellant’s  Reply  Br.  at  15.)  Thus,  a  more 
thorough examination of the statute is warranted. 
    Our  Country  Home  contends  that,  because 
§ 6330(c)(2)(B)  explicitly  deals  with  liability,  the  word  “is‐
sue” as used in § 6330(c)(4)(A) does not encompass liability. 
But  other  parts  of  the  statute  militate  against  this  reading. 
Consider  § 6330(c)(3).  That  subsection  requires  an  appeals 
officer  to  take  into  consideration,  among  other  things,  “the 
32                                                      No. 16‐1279 

issues raised under [§ 6330(c)(2)]” when making its determi‐
nation.  I.R.C.  § 6330(c)(3)(B)  (emphasis  added).  Sec‐
tion 6330(c)(2), in turn, describes the “issues” that a taxpayer 
may  raise  at  a  CDP  hearing,  including  both  nonliability  is‐
sues  and  liability  issues  alike.  It  makes  more  sense  to  read 
words  consistently  throughout  the  statute  instead  of  using 
Our  Country  Home’s  approach.  Because  the  word  “issue” 
encompasses  liability  challenges  in  §§ 6330(c)(2)(B) 
and 6330(c)(3)(B),  we  read  the  word  “issue”  as  used  in 
§ 6330(c)(4)(A) to reach liability, as well. 
    Finally,  Our  Country  Home  claims  that  reading 
§ 6330(c)(4)(A)  to  include  liability  challenges  is  inconsistent 
with Treasury Regulation § 301.6330–1(e)(3) Q&A–E2, which 
we  have  concluded  is  a  reasonable  interpretation  of 
§ 6330(c)(2)(B)’s  “opportunity  to  dispute”  language.  Our 
Country Home might have a point here. The regulation pro‐
vides that “[a]n opportunity for a conference with [the] Ap‐
peals [Office] prior to the assessment of a tax subject to defi‐
ciency  procedures  is  not  a  prior  opportunity  for  this  pur‐
pose.”  Treas.  Reg.  §  301.6330–1(e)(3)  Q&A–E2.  As  we  note 
above, the purpose of this regulation is to ensure that a tax‐
payer faced with a deficiency‐related tax can judicially chal‐
lenge that tax before paying it, whether he does so directly in 
tax court after receiving a notice of deficiency or later on in a 
CDP hearing in the event that he did not receive a notice of 
deficiency.  
    But this purpose is frustrated if we read § 6330(c)(4)(A) to 
include  liability  challenges.  Under  this  reading,  a  taxpayer 
who did not receive a notice of deficiency but who nonethe‐
less wishes to challenge his liability for a tax deficiency in a 
preassessment  administrative  hearing  might  find  himself 
No. 16‐1279                                                        33

unwittingly  playing  a  game  of  legal  “gotcha”:  on  the  one 
hand,  § 301.6330–1(e)(3)  Q&A–E2  assures  him  that  a  preas‐
sessment  administrative  hearing  before  the  Appeals  Office 
will  not  preclude  a  future  liability  challenge  in  a  CDP  pro‐
ceeding,  which  entitles  him  to  subsequent  review  in  tax 
court; on the other hand, if he does challenge his liability in 
that  administrative  hearing,  § 6330(c)(4)(A)  prohibits  him 
from  challenging  his  liability  again  in  a  later  CDP  hearing. 
This  situation  suggests  that  § 6330(c)(4)(A)  and  the  regula‐
tion  are  inconsistent.  See  Hampton  Software  Dev.,  LLC  v. 
Comm’r,  111  T.C.M.  (CCH)  1165,  *7  n.9  (2016)  (noting  that 
§ 6330(c)(4)(A)  and  §  301.6330–1(e)(3)  Q&A–E2  are  incon‐
sistent, and thus, § 6330(c)(4)(A) does not preclude a taxpay‐
er  who  administratively  challenged  a  deficiency‐related  tax 
from challenging liability again in a CDP hearing). 
    There is, however, a way to read the regulation so that it 
comports  with  the  statute.  The  regulation  speaks 
to opportunities to dispute liability. In the above scenario, the 
taxpayer  presumably  could  decline  a  preassessment  invita‐
tion  to  challenge  his  liability  before  the  Appeals  Office.  In 
that  case,  even  though  the  taxpayer  had  an  opportunity  to 
dispute liability, because he never actually challenged his lia‐
bility, neither § 6330(c)(4)(A) nor § 301.6330–1(e)(3) Q&A–E2 
would  preclude  his  ability  to  do  so  in  a  later  CDP  hearing. 
Under this reading, the regulation and statute are not incon‐
sistent.  
   We  acknowledge  that  this  might  not  be  a  desirable  out‐
come.  Indeed,  one  could  argue  that  this  reconciliation  be‐
tween the regulation and statute not only fosters inefficiency 
and encourages dilatory practices; it also rewards the savvy, 
knowledgeable  taxpayer  who  is  aware  of  this  loophole  and 
34                                                       No. 16‐1279 

punishes  the  novice  who,  like  the  tax  guru,  might  prefer  a 
prepayment judicial opportunity to dispute his liability, but 
who  is  tricked  into  thinking  that  addressing  his  liability  at 
the first available opportunity in an informal, administrative 
setting  is  the  best  course  of  action.  Regardless  of  the merits 
of this critique, it’s our job to interpret laws, not make them; 
if a law is bad policy, it’s up to Congress and the IRS to fig‐
ure out a better solution.  
    Under  § 6330(c)(4)(A)’s  plain  language,  because  Our 
Country Home raised the issue of its liability in a prior hear‐
ing  before  the  Appeals  Office,  and  because  Our  Country 
Home participated meaningfully in that hearing, Our Coun‐
try Home could not contest its liability again in its CDP hear‐
ing.  
                      III.   CONCLUSION 
    For the reasons above, we AFFIRM the tax court’s grant 
of summary judgment.